 



Exhibit 10.17
AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT
     AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT (this “Amendment”) is made
and entered into as of October 25, 2006, among DB Structured Products, Inc.
(“DBSP” or the “Committed Buyer”), Aspen Funding Corp. (“Aspen”), Newport
Funding Corp. (“Newport”), Gemini Securitization Corp., LLC (“Gemini” and,
together with Aspen and Newport, each a “Noncommitted Buyer” and collectively,
the “Noncommitted Buyers” and, together with the Committed Buyer, each a “Buyer”
and collectively, the “Buyers”), and New Century Mortgage Corporation (“NCMC”),
Home123 Corporation (“Home123”) and NC Capital Corporation (“NCCC”; together
with NCMC and Home123, each a “Seller” and collectively, the “Sellers”).
W I T N E S S E T H :
     WHEREAS, the Sellers and the Buyers are parties to a certain Master
Repurchase Agreement dated as of April 17, 2006 (the “Existing Agreement”; and
as amended by this Amendment, the “Loan and Security Agreement”); and
     WHEREAS, the parties hereto desire to amend the Existing Agreement in the
manner, and on the terms and conditions, herein provided.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:
     1. Definitions. Unless otherwise defined herein, all terms used herein
which are defined in the Existing Agreement shall have the meanings assigned
thereto in the Existing Agreement.
     2. Amendments to Existing Agreement.
     (a) Section 1 of the Existing Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:
“Investor Return Mortgage Loan” shall mean a Mortgage Loan which (a) a Seller is
required to repurchase from a third party purchaser as a result of an early
payment default or other breach of a representation or warranty and (b) is the
subject of an executed Third Party Investor Release and Bailment Agreement from
such third party purchaser. A Mortgage Loan shall cease to be an Investor Return
Mortgage Loan when the related Asset File is delivered to the Custodian and the
Custodian has executed and delivered a Trust Receipt with respect thereto.
“Third Party Investor Release and Bailment Agreement” shall mean a letter
agreement from a third party in substantially the form of Exhibit H hereto
     (b) Section 3(d) of the Existing Agreement is hereby amended by adding the
following at the end thereof:
, provided that the foregoing shall not apply to any Investor Return Mortgage
Loans.

1



--------------------------------------------------------------------------------



 



     (c) Section 10(A) of the Existing Agreement is hereby amended by adding the
following at the end of each of the third and fourth sentences thereof:
, provided that the foregoing shall not apply to any Investor Return Mortgage
Loans.
     (d) Section 11(d) of the Existing Agreement is hereby amended by adding the
following at the end thereof:
Notwithstanding the foregoing, if any Seller shall repurchase a Mortgage Loan
previously sold on a servicing-released basis, then a Person listed on
Schedule G hereto may subservice such Mortgage Loan for a period from the date
of such repurchase to a date not later than 30 days after such date of
repurchase. Schedule G may be amended from time to time with the consent of the
Sellers and the Buyers; the Sellers may propose amendments to Schedule G from
time to time and the Buyers will not unreasonably withhold their consent to any
such proposal.
     (e) Section 15(b)(i)(B) of the Existing Agreement is hereby amended by
adding the following at the end thereof:
, provided that the foregoing shall not apply to any Investor Return Mortgage
Loans.
     (f) Schedule B to the Existing Agreement is hereby amended by adding the
following at the end of the first sentence of paragraph (y) thereof:
, provided that the foregoing shall not apply to any Investor Return Mortgage
Loans.
     (g) The Existing Agreement is hereby amended by adding Exhibits G and H
hereto as Exhibits G and H thereto.
     3. Limitations. The amendments set forth in Section 2 above are limited
precisely as written and shall not be deemed to (x) be a consent to any waiver
of, or modification of, any other term or condition of the Existing Agreement,
or any of the documents referred to therein or (y) prejudice any right or rights
which the Buyers may now have or may have in the future under or in connection
with the Master Repurchase Agreement, or any of the documents referred to
therein. Except as expressly amended hereby, the terms and provisions of the
Existing Agreement shall remain in full force and effect.
     4. Fees and Expenses. The Sellers agree to promptly pay after being billed
by a Buyer any legal fees and expenses incurred by such Buyer in connection with
the preparation and execution of this Amendment.
     5. Representations and Warranties. Each of the parties hereto severally
represents and warrants that all acts, filings and conditions required to be
done and performed and to have happened (including, without limitation, the
obtaining of necessary governmental approvals) prior to the entering into of
this Amendment to constitute this Amendment and the Existing Agreement as
amended hereby the duly authorized, legal, valid and binding obligation of such
party, enforceable in accordance with its terms, have been done, performed and
have happened in due and strict compliance with all applicable laws.

2



--------------------------------------------------------------------------------



 



     6. Effectiveness. This Amendment shall become effective as of October 25,
2006, when:
     (a) each of the parties hereto shall have executed a counterpart hereof and
delivered the same to the Buyers;
     (b) the Buyers shall have received executed counterparts of Amendment No. 1
to the Fee Letter and the fee set forth therein; and
     (c) the Buyers shall have received executed counterparts of Amendment No. 1
to the Loan and Security Agreement and the conditions to the effectiveness of
such amendment shall have been satisfied; and
     (d) the Buyers shall have received any other documents relating to this
Amendment reasonably requested by the Buyers.
     7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     8. Counterparts. This Amendment may be executed in several counterparts,
each of which shall be regarded as the original and all of which shall
constitute one and the same agreement.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            BUYERS:


DB STRUCTURED PRODUCTS, INC.
      By:   /s/ John McCarthy         Name:   John McCarthy        Title:  
Authorized Signatory     

            ASPEN FUNDING CORP.
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:  
Vice President     

            NEWPORT FUNDING CORP.
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:  
Vice President     

                  GEMINI SECURITIZATION CORP., LLC    
 
           
 
  By:   Gemini Member Corp., as sole member    
 
           
 
  By:   /s/ R. Douglas Donaldson    
 
     
 
Name: R.Douglas Donaldson    
 
      Title: Treasurer    

 



--------------------------------------------------------------------------------



 



                  SELLERS:    
 
                NEW CENTURY MORTGAGE CORPORATION    
 
           
 
  By:   /s/ Karl S. Weiss                       Name: Karl S. Weiss        
Title: Senior Vice President    

                  HOME123 CORPORATION    
 
           
 
  By:   /s/ Karl S. Weiss                       Name: Karl S. Weiss        
Title: Senior Vice President    

                  NC CAPITAL CORPORATION    
 
           
 
  By:   /s/ Karl S. Weiss                       Name: Karl S. Weiss        
Title: Senior Vice President    

 